Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Iurie Schwartz on June 1, 2021.
The application has been amended as follows: 
Claims 12-15 are cancelled.

Claims 4, 7, 10, 11 are rejoined

Claims 5, 7-11 are amended as follows:


5. The method of claim 1, further comprising 23warming the purified carbon monoxide vapor stream (18) in the primary heat exchanger 24(110), compressing said purified carbon monoxide vapor stream (18) and recycling a 25part of a compressed carbon monoxide stream to the carbon monoxide/methane 26column for reflux, and recovering a remainder carbon monoxide product.

7. The method of claim 2, further comprising: partially condensed syngas stream fraction (9) with the syngas feedstock stream (2a) in the primary heat 9exchanger (110) where the mixture is further cooled, partially condensed and routed 10to the 

8. (Previously Presented) The method of claim 1, wherein the hydrogen 13removal column (130) has a sump area that is 14divided into two separate zones, enabling two zones of separation from said hydrogen removal column (130)15hydrogen removal column (132H.  

179. The method of claim 8, wherein a hydrogen 18depleted crude liquid CO stream (30) is withdrawn from a first zone of the sump area hydrogen removal column (130).

10. The method of claim 1, wherein the hydrogen removal 24column (130) is a stripping column containing two or more stages for mass transfer 25and is in communication with the hydrogen removal column reboiler (140).  

2711. The method of claim 10, wherein a hydrogen depleted crude liquid CO stream (30) is withdrawn from a bottom of the stripping column -4-S/N 15/247,2331(130), thereafter partially reboiled in the hydrogen removal column reboiler (140), 2and returned to said stripping column (130).

Thereby claims 1-11 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


June 1, 2021